                                                                        FILED
                                                                          NOV 16 2018
                 IN THE UNITED STATES DISTRICT COURT
                                                                       Cieri<, U.S District Court
                                                                          District Of Montana
                       FOR THE DISTRICT OF MONTANA                               Helena


                             HELENA DIVISION

UNITED STATES OF AMERICA,
                                                    CR 18-13-H-CCL
         Plaintiff,

     vs.                                           FINAL ORDER OF
                                                     FORFEITURE
REX THOMAS KENDALL,

         Defendant.




      THIS MATTER comes before the Court on the United States' Motion for a

Final Order of Forfeiture. The Court having reviewed said motion and brief

FINDS:

      1. The United States commenced this action pursuant to 18 U.S.C. § 2253;

      2. A Preliminary Order of Forfeiture was entered on September 14, 2018;

      3. All known interested parties were provided an opportunity to respond and

that publication has been effected as required by 18 U.S.C.§ 982(b)(l) and 21

U.S.C. § 853(n)(l );

                                        1
     4. It further appears there is cause to issue a forfeiture order under 18

u.s.c. § 2253;
     IT IS THEREFORE ORDERED, DECREED, AND ADJUDGED:

         1.     The Motion for Final Order of Forfeiture is GRANTED.

         2.     Judgment of forfeiture of the following property shall enter in favor of

the United States pursuant to 18 U.S.C.§ 2253, free from the claims of any other

party:

              • Dell Latitude E6410 Service Tag: DCX7RM1;

              • Western Digital hard disk drive (serial number WX41AA2F71 l 7);
                and

              • SanDisk Cruzer 2GB USB storage device.

         3.     The United States shall have full and legal title to the forfeited

property and may dispose of it in accordance with law.
                        //{IJ
         Dated this ~ d a y ofNovember, 2018.




                                              2
